Citation Nr: 1615018	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  13-06 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1962; and served additional periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) with the Indiana National Guard.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran initially requested a hearing before the Board, but in a letter received in December 2014, the Veteran withdrew that request.  In March 2015, the case was remanded for additional development by the undersigned. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in developing evidence in support of his claim.  And as there has not been substantial compliance with the instructions in the Board's previous remand, a remand to ensure compliance is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In March 2015, the case was remanded to secure for the record all outstanding records of VA and private treatment for his claimed heart disorder, including any records from the office of Dr. Andre Artis.  While the Veteran provided a signed authorization form in July 2015 for records of treatment from Dr. Artis from January 2014 to the July 2015, it appears that the AOJ did not attempt to obtain these records.  The records sought would at the very least provide clarification as Dr. Artis' January 2015 opinion that the Veteran's heart disorder "is at least as likely as not related to the service connected condition of coronary artery disease," and are critical evidence that, if available must be secured and considered.  The Veteran is reminded that a governing regulation (38 C.F.R. § 3.158) provides that if evidence or information (to include authorizations for VA to secure private records) requested in connection with a claim for VA benefits is not received within a year following the request, the claim shall be denied. 

The March 2015 Board remand also instructed the AOJ to secure a medical opinion to determine the nature and etiology of the Veteran's heart disorder.  The examiner's attention was specifically called to: the Veteran's active duty service treatment records; a September 1991 National Guard examination; including heart test readouts; National Guard personnel records; May 1992 private treatment records, indicating that the Veteran had severe heart disease; an October 1992 letter from a private examiner, stating that the Veteran was being treated for cardiovascular disease, and stating he could continue serving with the National Guard while being closely monitored; February 1993 personnel record, indicating that the Veteran had been medically disqualified for active Guard duty due to his medical conditions; Veteran's numerous lay statements; any records received after the remand; and a January 2014 opinion from Dr. Artis, stating that the Veteran's heart disorder "is at least as likely as not related to the service connected condition of coronary artery disease."  On July 2015 VA examination, the examiner did not discuss the October 1992 letter or the January 2015 opinion from Dr. Artis.  As these records indicate that the Veteran was noted as having coronary artery disease in service and is a medical opinion relating the coronary artery disease to service, an addendum medical opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for cardiac problems both during his National Guard service and since his discharge, and to provide the releases necessary for VA to secure complete records of any such private evaluation and/or treatment.  The AOJ should secure for the record complete clinical records from all providers identified.  

The AOJ should specifically secure for the record all records of treatment the Veteran received from Dr. Andre Artis from January 2014 to the present (as is reported in the record).  He must provide authorizations for the records.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. After the above development is completed, the AOJ should forward the Veteran's record to the July 2015 examiner (if available, or to another examiner if not) for review and an addendum opinion.  Based on the record, the examiner must provide a response to the following:

a. Please identify (by diagnosis) each cardiovascular disability shown.

b. What is the most likely etiology for each cardiovascular disability diagnosed?  Specifically, is it as least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active service or during a specific period of ACDUTRA?  

c. If the disability did not arise during service, is it at least as likely as not (a 50% or better probability) that such disability was permanently aggravated beyond its normal progression during active service or a specific period of ACDUTRA?

The examiner must provide rationale for all opinions, to specifically include comment on the opinions/textual evidence already in the record (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).  Specifically, the examiner must comment on the October 1992 letter from a private examiner, stating that he could continue to serve in the National Guard while being closely monitored and on the January 2015 statement from Dr. Artis that the Veteran's coronary artery disease is at least as likely as not related to his service.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




